Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
In response to the amendment filed 3/3/2022, claims 21, 27 and 33 have been amended. Claims 21-38 are pending and under examination. 
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive.
Applicant argued that “It is plainly apparent from the language of the claim that such a method is clearly not a) mathematical concepts (mathematical relationships, mathematical formulas or equations, and mathematical calculations); b) certain methods of organizing human activity; and c) mental processes. Therefore, the claims are directed to patentable subject matter.”1 Examiner respectfully disagrees. As explained in the infra rejections under 35 USC 101, the Office Action clearly indicated which limitations correspond to each category, and explained why the limitations belong to the categories. Applicant merely alleged that it does not recite without further articulating why the 101 analysis below incorrectly identified any category.
Further, in response to newly added limitations in the amendment, the infra 101 analysis is updated to clearly indicate that the generating formatted data that convers data is an additional element. As explained below, Examiner respectfully submits that merely adding data conversion virtually for any device2 does not integrate the abstract idea into practical application as the 
In response to the argument that “Applicant respectfully submits that the amended claims are directed to significantly more than the allegedly abstract idea identified by the Examiner. Moreover, applicant respectfully submits that, in light of the amendments to the claims made herein, the Examiner's rejection does not address all of the features of the claims as amended. Accordingly, the Examiner's rejection is moot with respect to the currently recited claims3,” Examiner respectfully submits that new analysis is provided below with considering all the amended features as well.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the user interfaces" in line 46.  It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to (i) the first and second user interfaces, (ii) “user interfaces” in line 28, or (iii) combination thereof.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 21-38 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
[STEP 1] The claim recites at least one step or act. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 21, 27 and 33 recite(s) 
determining [] that a user profile corresponding to a user has been logged in4; 
in response to determining that the user profile corresponding to the user has been logged in, causing [] to be presented a first plurality of selectable inputs, wherein each of the selectable inputs in the first plurality of selectable inputs is used to indicate a potential career of interest to the user having the user profile, a second plurality of selectable inputs, and wherein [] each of the selectable inputs in the second plurality of selectable inputs is used to indicate a potential academic track of interest to the user having the user profile; 
receiving [], a plurality of potential careers of interest to the user that are indicated via selection of multiple inputs of the first plurality of selectable inputs and a selection of a first potential academic track of interest to the user []; 
in response to receiving the plurality of potential careers of interest to the user that are indicated via the selection of multiple inputs of the first plurality of selectable inputs and the selection of the first potential academic track of interest to the user, identifying [] a first group of courses related to 
generating [] data associated with the first group of courses related to the first of the plurality of potential careers of interest to the user and the second group of courses related to the second of the plurality of potential careers of interest to the user for presentation [];
in response to receiving a request [], causing [] to be presented [] wherein … the courses in the first group of courses as recommended for the first of the plurality of potential careers and to indicate the courses in the second group of courses as recommended for the second of the plurality of potential careers; 
identifying [] an optimal academic track related to at least one of the plurality of potential careers of interest to the user, wherein the optimal academic track is different than the first potential academic track of interest to the user; 
identifying [] a third group of courses required to complete the first potential academic track indicated by the user and a fourth group of courses required to complete the optimal academic track; 
determining [] that the optimal academic track is suggested for the user having the user profile; 
generating [] data associated with the third group of courses required to complete the first potential academic track indicated by the user and the fourth group of courses required to complete the optimal academic track for presentation [];
in response to receiving a request [], causing [] to be presented [] wherein … the courses in the fourth group of courses in connection with an indicator that the optimal academic track is suggested for the user having the user profile; and 
in response to receiving a request [], causing [] to be presented [], wherein … the courses in the third group of courses in connection with an indicator of the first potential academic track in a first portion [], wherein … courses in a fifth group of courses associated with a second potential academic 
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “a server that includes a hardware processor,” “device,” “interface,” “display,” “system,” “memory,” “non-transitory computer-readable storage medium,” and “generating formatted data that convert data for presentation” nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses a counselor or head hunter to manage career pathway or curriculum management. Spec. ¶0006. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Alternatively, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server that includes a hardware processor,” “device,” “interface,” “display,” “system,” “memory,” “non-transitory computer-readable storage medium,” and “generating formatted data that convert data for presentation” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, the step in the context of this claim encompasses a counselor or head hunter thinking about managing career pathway or curriculum management with given inputs. Spec. ¶0006.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “a server that includes a hardware processor,” “device,” “interface,” “system”, “memory”, and “non-transitory computer-readable storage medium” and “display”.
The “server”, “hardware processor”, “device”, “interface” “system”, “memory”, “non-transitory computer-readable storage medium” and “display” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: “generating formatted data that convert data for presentation”. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Further, merely adding data conversion virtually for any device5 does not integrate the abstract idea into practical application as the specification fails to articulate sufficient details such that one of ordinary skill in the art would recognize the claimed invention of generating the formatted data as providing an improvement. In particular, relevant question related to this additional element is whether the claimed data conversion for display demonstrates Improvements in the Functioning of a Computer, or an Improvement to Any Other Technology or Technical Field. MPEP 2106.04(d)(1). MPEP instructs that “first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as 
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “server”, “hardware processor”, “system”, “memory”, “non-transitory computer-readable storage medium”, “device” and “generating formatted data that convert data for presentation” to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
Furthermore, the Applicant’s specification provides that the elements are well-known as well. In particular, Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities previously known to the industry that do not amount to significantly more such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; electronically scanning or extracting data from a physical document; a web browser’s back and forward button functionality).
Also, the following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice Id. Furthermore, receiving an input via an “interface” is merely extra-solution activity and does not meaningfully limit the claim. The processed data is delivered in some manner and doing so with generic computer display function is not an inventive concept that meaningfully limits the abstract idea. 
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 22-26, 28-32 and 34-38 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of a “second user device” [claims 22, 28 and 34], which are no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry. The Applicant’s specification provides that the elements are well-known as well. In particular, the mere recitation of “device” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). Generic computer implementation does not provide significantly more than the abstract idea. Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See 
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 3/3/2022, pp. 11-15.
        2 Spec. ¶0129 “It may be appreciated by a person with ordinary skill in the art, in light of and in accordance with the teachings of the present invention, that format data step 810 may format data intended for a user for virtually any device. Format data step 810 may format data for devices such as, but not limited to, smartphones, computer monitors, televisions, stereoscopic displays, listening devices, smartphone app, smart watch web browser, and smart watch app. In an alternative embodiment of the present invention, data intended for a user may be converted to a sound file and audibly played to a user.”
        3 Applicant Response filed 3/3/2022, p. 15.
        4 Under the broadest reasonable interpretation, the limitation “determining that a user profile corresponding to a user has been logged in” encompasses a student checking in to the counselor’s office.
        5 Spec. ¶0129 “It may be appreciated by a person with ordinary skill in the art, in light of and in accordance with the teachings of the present invention, that format data step 810 may format data intended for a user for virtually any device. Format data step 810 may format data for devices such as, but not limited to, smartphones, computer monitors, televisions, stereoscopic displays, listening devices, smartphone app, smart watch web browser, and smart watch app. In an alternative embodiment of the present invention, data intended for a user may be converted to a sound file and audibly played to a user.”